Me. Chief Justice.Quiñones
delivered the opinion of the court. ’
This is an appeal taken by Attorney Gabriel Guerra y Acosta on behalf of Ang-el Ma. Méndez, from a decision of the Registrar of Property of Ponce, refusing the admission to record of a deed of purchase and sale.
By public deed executed in this city on October 15 last year before Julio César González y González, a notary of the same, Eduardo Acha y Caamaño, in his own right and as the. attorney in fact of his wife, Mercedes Gavarain y Besosa,, under the power of attorney conferred upon him in this city of Ponce on October 23, 1902, executed before Notary Manuel León, with express power to purchase and sell property of’ all kinds, actually and effectually sold to Dolores Goicoechea. y Alvarez, through her attorney in fact, Manuel G. González, a house and lot situated on Vives Street, in barrio No. 2 of the said city of Ponce, which house and lot he owned in conjunction with his said wife, Mercedes Gavarain y Besosa, for1 the price and sum of $1,400, which the vendor received in the' *197presence of the notary and attesting witnesses at the time of the execution of the deed.
- Upon presentation of this deed in the registry of property of that city together with a certified copy of the special power of attorney conferred, on October 9 last, upon Manuel G. González hy Angel Ma. Méndez y Añeses and his wife, Dolores Goicoechea y Alvarez, before Gustavo Rodríguez y Acevedo, a notary of Ponce, to represent them in the execution of the deed to be executed in their favor hy Mercedes Gavarain y Besosa and her legitimate husband, Eduardo Acha, residents of this city of San Juan, in the matter of the sale of a house and lot situated on Vives Street in the said ■city of Ponce, marked Government No. 40, and to pay the vendors upon the execution of the deed the stipulated' and agreed price of $1,400, and to accept the said sale in the name of the principals, and receive and sign the deed, with all the clauses necessary for the purpose. The record of said deed having been requested, the registrar refused it on the grounds set forth in the decision which he wrote at the foot of said document, which reads as follows:
“The record of the foregoing document is refused, because the purchase made by Manuel G. González, by virtue of the power of attorney conferred on him by Angel María Méndez y Añeses and his wife, Dolores Goicochea y Alvarez, differs from that comprised .in the special power which they executed to him, and because the difference between the description of the estate in the registry and that which appears in the-title make its identification doubtful; and in lieu of such record a cautionary notice has been entered, effective for four months, at folio 238, over, of volume 122 of this city, estate No. 1954, duplicate, record letter A. — Ponce, October 24, 1906.”
Attorney Gabriel Guerra took this appeal from said decision on behalf of Angel Ma. Méndez, seeking its reversal and the issuance of an order to the registrar to record the deed.
According to section 1621 of the Revised Civil Code, which agrees with article 1719 of the former Code, “in compliance *198with, tlie agency, the agent shall follow the instructions of the principal”; and the power of attorney granted to Manuel Ma. Méndez y Añeses and his wife, Dolores Goicoe-chea y Alvarez, being a special one to receive in the name of both the deed of sale which was to be executed in their favor by Mercedes Gavarain y Besosa and her legitimate husband, Eduardo Acha, of the house and lot on Vives Street referred to in said power, he could not, without violating the instructions received from his principals, accept the deed to the house and lot in quéstion in the name of Dolores Goicoechea y Alvarez alone, when it should have been in the name of both spouses, as provided in the power of attorney, and consequently as the agent, Manuel G. González, did not follow the instructions of his principals, the deed in question contains an incurable defect, which prevents its record in the registry of property. -
In view of the provisions of the section cited of the Civil Code in force, of articles 65 of the Mortgage Law and 110 of the Begulations for its execution, the decision of the Begis-trar of Property of Ponce, refusing the record of the said deed, is affirmed, and it is ordered that it be returned to him, together with the other documents presented and a certified copy of this decision, for his information and the other purposes which may lie in law. J
. ~ , Affirmed.
Justices Hernandez, Figueras, MacLeary and Wolf concurred.